942 F.2d 791
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Randall C. EVANS;  Donna Gay Evans, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 90-15150.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 21, 1990.*Decided Aug. 20, 1991.

Before HUG, NORRIS and NOONAN, Circuit Judges.

ORDER

1
The summary judgment is affirmed for the reasons specified by the district court.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and 9th Cir.R. 34-4